Citation Nr: 1210733	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  08-33 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left ring finger disorder.  

3.  Entitlement to service connection for right shin splints.

4.  Entitlement to an initial disability evaluation in excess of 50 percent for PTSD.  

5.  Entitlement to a compensable disability evaluation for a right knee disorder prior to September 25, 2009.

6.  Entitlement to an increased disability evaluation for a right knee disorder, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from January 2002 to June 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) initially in Winston-Salem, North Carolina as part of the Benefits Delivery at Discharge (BDD) program, and thereafter from the Albuquerque, New Mexico RO.  

The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of service connection for right shin splints is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  



FINDINGS OF FACT

1.  A left knee disorder of service origin has not been demonstrated.  

2.  A left ring finger disorder of service origin has not been demonstrated.  

3.  The Veteran's PTSD causes moderate to severe disability without deficiencies in most of the areas of work, school, family relations, thinking, mood or judgment.

4.  Flexion of the right knee has been shown to be limited to no less than 125 degrees, and extension to no less than 0 degrees, even when considering functional impairment, throughout the course of the appeal, with no objective medical evidence of lateral instability or subluxation.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. § 1101, 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 

2.  A left ring finger disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 3.303.

3.  The criteria for an evaluation in excess of 50 percent for PTSD have not been met at anytime.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011).

4.  The criteria for an evaluation of 10 percent, and no more, for right knee chondromalacia have been met throughout the course of the appeal.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, supra; see Grover v. West, 12 Vet. App. 109, 112 (1999). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, such as arthritis, will be presumed to have been incurred in service if it had become manifest to a degree of ten percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

Left Knee

A review of the Veteran's service treatment records reveals no complaints or findings of left knee problems.  

At his April 2007 pre-discharge VA examination, the Veteran reported having weakness, stiffness, lack of endurance, fatigability and pain in his left knee.  The pain was aching in nature and he rated it as 8/10 which was brought on by physical activity and relieved by itself.  The Veteran could function without medication.  

Physical examination revealed the knee to be within normal limits.  There was no edema, effusion, weakness, tenderness, redness, heat, or abnormal movement.  There was also no evidence of recurrent subluxation, locking pain, joint effusion, or crepitus.  No fixed position was identified.  Range of motion was from 0 to 140 degrees, with no varus/valgus instability, and there were negative Drawer and McMurray signs.  Repetitive motion was not decreased, all facts providing evidence against this claim.  

As to the left knee, the examiner indicated that no pathology was identified on physical examination to render a diagnosis.  

At the time of a September 2009 VA examination, the Veteran again reported episodes of flares of ache, involving the anterior proximal area of the left knee.  He noted having fatigability and lack of endurance.  The Veteran did not use a knee brace or assistive devices.  He noted that his left knee condition slowed him down when performing his duties as a security guard.  There were no effects on his activities of daily living.  

Physical examination of the left knee revealed no swelling or erythema.  There was no tenderness.  Range of motion was from 0 to 140 degrees, with no decrease after repetition.  The examiner stated that there was no current functional impairment of the left knee.  There was also no evidence of instability.  X-rays revealed no evidence of arthritis.  The examiner stated that there was no pathology identified on physical examination to render a diagnosis in the left knee.  

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1110/1131 as requiring the existence of a present disability for VA compensation purposes). 

To be present as a current disability, there must be evidence of the condition at some time during the appeal period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  To the extent that the Veteran has identified pain, in and of itself, pain alone it is not a disorder for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition [as in this case], does not in and of itself constitute a disability for which service connection may be granted.")

The medical evidence does not indicate that the Veteran currently has a left knee disorder.  Service treatment records did not reveal any findings or complaints with regard to a left knee disorder.  Moreover, no left knee pathology has been found on two separate VA examinations.  Thus, to the extent that the medical evidence addresses whether the Veteran has a current left knee disability, it indicates that he does not.  The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  see Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran has indicated that he currently has a left knee disorder, the medical evidence showing an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of his claim for VA benefits.  Moreover, as the question of causation extends beyond an immediately observable cause-and-effect relationship he is not competent to render a diagnosis or address etiology in the present case. 

The weight of the evidence is against a finding that the Veteran currently has a left knee disability at this time.

A necessary element for establishing service connection-evidence of a current disability-has not been shown.  

For the foregoing reasons, the claim for service connection for a left knee disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.

Left Ring Finger

With regard to the left ring finger, the Board notes that the Veteran was seen with complaints of pain in the second joint in October 2006.  He reported having hurt the finger while playing football.  Physical examination performed at that time revealed normal findings with a history of trauma two days earlier.  

No further findings of a left ring finger problem were noted in service.  

At the time of the Veteran's April 2007 pre-discharge VA examination, the Veteran reported that he injured his finger when banging it in 2003.  He did not report to the clinic for this problem.  He stated that the finger currently had crushing, aching, squeezing, oppressing, sharp pain, with a severity of 10/10, elicited by physical activity.  The Veteran took no treatment for the condition and his functional impairment was described as having to constantly massage his finger.  

Physical examination revealed full range of motion for the finger with normal hand strength.  The examiner rendered a diagnosis of status post traumatic injury to the left ring finger, condition resolved without complications of disfigurement.  

There have been no subsequent findings of a left ring finger disorder.  

As noted above, to be present as a current disability, there must be evidence of the condition at some time during the appeal period.  The medical evidence does not indicate that the Veteran currently has residuals of a left ring finger injury.   While the Veteran was seen with complaints of a left ring finger injury in service, there were no physical findings of a left ring finger disorder made at that time and condition resolved.  Moreover, no left pathology was found on the April 2007 examination.  

The Board has considered McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) which held that the requirement that there be evidence of a current disability in a service connection claim is satisfied by evidence showing that the Veteran had such a disability at the time he filed claim for compensation, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Board's adjudication of the claim.  The Board again notes, however, that no evidence of record reflects the presence of a diagnosed disability during that time frame.  Service medical records or accounts of treatment which was provided in service cannot meet the requirement of showing current disability.  The Board observes that the Veteran was noted to have complaints of left ring finger pain in service.  However, there are no indications of any consequent residuals affecting his left ring finger at any time since service.  Merely establishing that the Veteran was treated for left ring finger pain while in service is not tantamount to granting service connection because there also has to be chronic (meaning permanent) residual disability.  See 38 C.F.R. § 3.303(b).  Moreover, there has been no underlying diagnosis concerning his left ring finger pain since service, including since filing his claim, to account for the complaints of pain, to in turn suggest he has a current resultant disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (indicating that pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted). 

The Board notes that the Veteran continues to report experiencing pain, however, there has been no consequent diagnosis regarding this pain, much less attribution of this pain to a disease or an injury during his military service. 

The Board realizes the Veteran is competent, even as a layman, to proclaim for example having experienced pain in his left ring finger since service.  Indeed, he is even competent to make this proclamation absent any supporting contemporaneous medical evidence such as treatment records.  But his lay statements concerning this also must be credible to ultimately have probative value. His mere pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). 

The Board has also considered the Veteran's statements asserting a nexus between his left ring finger pain and active duty service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  In this case, none of the competent evidence demonstrates a relationship between any claimed left ring finger disorder and service.  The April 2007 VA examiner indicated that the Veteran had no current left ring finger pathology. 

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a left ring finger disorder.  Accordingly, there is no reasonable doubt to resolve in his favor, and this claim must be denied.  38 U.S.C.A. § 5107; 38 CFR § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evaluations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

PTSD

The General Formula for Rating Mental Disorders, Diagnostic Code 9411, provides that a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships

A 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms cited above for the 70 percent and 100 percent ratings follow the phrase "such symptoms as" which indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the Board is not required to find the presence of all, most, or even some, of the enumerated symptoms for any particular rating.  The list of symptoms merely provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The Board must consider all symptoms of the veteran's condition which affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002).

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2011). 

GAF scores between 71 to 80 is indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of between 31 and 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

In conjunction with his request, the Veteran was afforded a VA examination in April 2007.  Mental status examination revealed that the Veteran was found to be a reliable historian and oriented to person, place, and time.  He understood the nature of the examination.  He was neat and clean in his presentation.  There was no abnormality in behavior.  His affect and mood were appropriate without pressured speech, grandiosity, or crying.  His communication and speech were within normal limits.  The Veteran was able to sustain concentration and was not describing panic attacks, suspiciousness, delusions, hallucinations, obsessional rituals or abnormality of thought process. There was no impaired judgment or difficulty with abstract thinking.  His memory was normal and he was not reporting suicidal or homicidal thoughts.  

The examiner rendered a diagnosis of primary insomnia with a GAF score of 84 in the past year, providing evidence against this claim.

At the time of an August 2009 VA examination, the Veteran reported that he had experienced difficulty finding employment after he was discharged from the military and was unemployed for one year.  He was noted to be working as a civilian employee at Ft. Bliss.  He was also attending a community college and had earned 70 credits.  The Veteran stated that he spent most of his free time at home and preferred to limit his social contact to friends or family.  He had married the prior year and his wife was 8 months pregnant.  The Veteran noted experiencing anxiety on a daily basis.  He stated that the symptoms could range from mild to severe depending on the characteristics.  He indicated that this could last from minutes to hours.  He further noted experiencing problems with alcohol use since his return from the service.  He reported drinking 50 12 oz. beers per weekend.  The Veteran denied any remission of his symptoms and he stated that he had lost no time from work over the past 12 months, providing factual evidence against this claim.  

Mental status examination revealed his thought process and communication skills were intact.  No impact on social or occupational functioning was evident.  There was no inappropriate behavior observed during the interview.  The Veteran denied any suicidal or homicidal thoughts.  He did endorse regular passive suicidal ideation.  The Veteran was unable to maintain minimal personal hygiene and other activities of basic living.  He was well oriented in all three spheres.  His short and long term memory were intact.  He reported being forgetful in everyday tasks and events and had difficulty with tasks requiring mental efforts.  The Veteran did not report any history of obsessive or ritualistic behaviors and none were apparent during the interview.  His speech had a normal rate and flow and good tone and inflection.  There was no evidence of panic attacks.  The Veteran was dysphoric and depressed with congruent sad affect.  There was no evidence of unusual impulse control problems.  He reported having periods of anxiety which occasionally kept him awake.  

The examiner rendered a diagnosis of PTSD and assigned a GAF score of 58.  He reported that the Veteran's prognosis for improvement was guarded.  He was capable of managing his own funds.  

Following the examination, the RO, in a January 2010 rating determination, reclassified the Veteran's disability evaluation as PTSD and assigned a 50 percent disability evaluation, effective the date of the initial grant of service comention for a panic disorder.  

With regard to the criteria necessary for a 70 percent evaluation, the next higher evaluation, the Board notes that there have been no findings of obsessional rituals which interfere with routine activities.  As to the Veteran's speech, the Board notes that it was found to be coherent with a normal rate and tone.  The Veteran has also not reported having near continuous panic attacks nor have there been any objective findings of such. 

As to spatial disorientation, the Board notes that the Veteran was not found to be disoriented to time, place, and person, at any time.

There have also been no findings of neglect of personal hygiene or appearance.  The Veteran was noted to be kempt and appropriately dressed at the time of the VA examinations and his hygiene has never been reported as less than fair. 

With regard to social isolation, the Board notes that the Veteran has reported having contact with family and friends.  He is also married.  There have also been no reports of periods of violence.  

The evidence shows that the Veteran is working and taking classes.  The competent opinion is to the effect that the service-connected psychiatric disability does not by itself prevent employment, and there is not evidence that the psychiatric disability would cause impairment in employment beyond that contemplated by the current 50 percent evaluation. 

Furthermore, the August 2009 VA examiner assigned a GAF scores of 58, reflecting moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  As such, the symptoms do not meet the requirements for an evaluation in excess of 50 percent. 

It is important for the Veteran to understand that if he did not have some problems associated with his PTSD, there would be no basis to award him a compensable evaluation, let alone a 30 percent evaluation, let alone a 50 percent evaluation.  The medical evidence clearly supports a finding, at minimum, that the disability that does not met the requirements of a 70 percent evaluation.  In fact, there is significant evidence against a finding of 50 percent, let alone a higher evaluation.  

The Board has reviewed the Veteran's many statements over time.  It is important for the Veteran to understand that his own factual statements are found by the Board to, overall, indicate, to a great extent, occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform some occupational tasks, the definition of a 30 percent evaluation, not a 70 percent evaluation.  In this sense, the Board, as the finder of fact in this case, finds that the Veteran has provided factual evidence against his own claim.  

In sum, the weight of the evidence is that the Veteran does not meet most of the criteria for an evaluation in excess of the current 50 percent for PTSD at anytime; and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21. 

Right Knee

Limitation of motion of the knee is addressed in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is limited to 60 degrees; 10 percent rating where flexion is limited to 45 degrees; 20 percent rating where flexion is limited to 30 degrees; and 30 percent rating where flexion is limited to 15 degrees.  Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to 5 degrees; 10 percent rating where extension is limited to 10 degrees; 20 percent rating where extension is limited to 15 degrees; a 30 percent rating where extension is limited to 20 degrees; a 40 percent rating where extension is limited to 30 degrees; and a 50 percent rating where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. 

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2011). 

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, 

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998). The General Counsel further held that separate ratings could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

In conjunction with this claim, the Veteran was afforded a VA pre-discharge examination in April 2007.  At that time, the Veteran reported having weakness, stiffness, swelling, redness, lack of endurance, fatigability and pain in the knee.  The pain in the knee was constant, occurring six times per day, and lasting for one hour on each occasion.  The pain was crushing, aching, sticking, squeezing, oppressing, cramping, burning, and sharp, with a 10/10 severity, elicited by physical activity and the weather, often coming on and relieved by itself.  There was no required bedrest and his functional impairment was described as a lack of physical activity.  

Physical examination revealed range of motion from 0 to 140 degrees.  There was no varus/valgus instability and Drawer and McMurray signs were negative.  Pain, weakness, lack of endurance, fatigue, or incoordination did not impact further on range of motion testing after repetitive exercise.   X-rays of the knee were negative.  The examiner rendered a diagnosis of severe right knee chondromalacia and tenderness.  

At the time of a September 2009 VA examination, the Veteran reported having continued problems with his knee.  He stated that the condition had progressively worsened.  He reported flare-ups of severe intensity almost every other day, which were precipitated by standing for more than 2 hours and alleviated by taking medication.  There was no reported swelling, warmth, or redness.  There was fatigability and lack of endurance for the right knee.  The Veteran denied having any give way or locking.  He did not use a cane or crutch for walking.  He noted that he would experience pain in the right knee with prolonged standing in his employment as a security guard.  There had been no hospitalizations or periods of incapacitation for the past 12 months.  The Veteran noted exacerbation of the right knee condition when performing such chores as washing cars or cleaning the yard.  There was no effect on activities such as showering, dressing, toileting, or grooming.  

Examination of the right knee revealed no swelling.  There was tenderness in the subpatellar region and lateral patella region.  Range of motion was from 0 to 140 degrees with pain from 125-140.  Following repetitive movements, there was limitation of motion at 125 degrees, secondary to pain.  It was also the examiner's assessment that there was mild functional impairment in the right knee with flares.  As to stability, the right knee was stable.  Anterior drawer, Lachman's, varus/valgus stress, and McMurray testing were all negative.  X-rays revealed no evidence of knee arthritis.  The examiner rendered a diagnosis of severe chondromalacia patella of the right knee with a small meniscal tear with no evidence of instability. 

Resolving reasonable doubt in favor of the Veteran, based upon the objective medical findings and pain reported by the Veteran, the Board will assign a 10 percent disability evaluation throughout the course of the appeal.  As such, the Board will now address whether an evaluation in excess of 10 percent is warranted at anytime.  

The Veteran has been found to have full extension at the time of each VA examination with no additional limitation of motion being found after repetitive use.  An increased or separate evaluation is not warranted under Diagnostic Code 5261. 

As it relates to flexion of the right knee, at the time of the April 2007 VA examination, the Veteran was noted to have flexion to 140 degrees, actively and passively, which did not decrease with repetition.  At the time of his September 2009 VA examination, the Veteran had flexion to 140 degrees on initial testing but to only 125 degrees following repetition.  Based upon limitation of motion, no more than a 10 percent disability evaluation is warranted. 

A separate evaluation for lateral instability or subluxation under DC 5257 is also not warranted as the Veteran has not been found to have either of these symptoms at the time of his VA examinations and he reported not having any such symptoms at the most recent VA examination.  

One of the Board's principal responsibilities is to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  While the Board has considered the Veteran's subjective reports that an increased disability evaluation is warranted,  the objective medical evidence does not reveal clinical support for his contentions, providing evidence that outweighs his statements.



Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1).  (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Veteran's PTSD and right knee disorder manifestations are contemplated by the rating schedule.  The Veteran is currently employed on a full-time basis and is attending school.  Moreover, neither disability has also not required any recent periods of hospitalization.  No other exceptional factors have been reported.  

As such, the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As it relates to the claims of service connection for a left knee disorder and a left ring finger disorder, the VCAA duty to notify was satisfied by notice given to the Veteran in conjunction with his pre-discharge application for VA benefits, which fully addressed all notice elements.  The letter provided information as to what evidence was required to substantiate the claim relating to these disorders and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  

Here service records have been obtained.  Furthermore, the Veteran was afforded VA examinations in conjunction with his claim.  Information obtained from the examinations is sufficient to properly rate the Veteran's claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011). 

The Veteran's claims relating to his PTSD and right knee disorder arise from an appeal of the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

However, the VCAA duty to notify was satisfied by notice given to the Veteran in conjunction with his pre-discharge application for VA benefits which fully addressed all notice elements.  The letter provided information as to what evidence was required to substantiate the claim relating the low back disorder and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Here service records have been obtained.  Furthermore, the Veteran was afforded several VA examinations in conjunction with his claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements as well as those from his representative are of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a left knee disorder is denied.  

Service connection for residuals of a left ring finger injury is denied.  

An initial disability evaluation in excess of 50 percent for PTSD is denied.  

A 10 percent disability evaluation for right knee chondromalacia, and no more, is granted throughout the course of this appeal.  


REMAND

A review of the record reveals that there were no findings or diagnoses of shin splints in service.  

As noted above, the Veteran had active service from January 2002 to June 2007.  At the time of his April 2007 VA examination, the Veteran indicated that he was diagnosed as having shin splints in 2006.  He stated that the pain in the right shin was intermittent over the past year, occurring twice a week and lasting one hour each time.  It was aching and sharp with a severity of 10/10, elicited by physical activity and relieved by rest and itself.  The Veteran was not aware of any bony condition associated with infection.  His functional impairment was described as "limited jumping, squatting, and running".  

Physical examination revealed full range of motion for all joints other than those addressed on the VA examination, which did not include findings related to shin splints.  Examination of the tibia and fibula revealed no detectable alteration in sensation, form, or function of the right tibia or fibula.

With regard to claimed chronic right leg shin splints, the examiner noted that the form and function of muscles in the legs were symmetric on the right and left and that there was no muscle or bone tenderness or atrophy in the muscle compartments.  Sensory perception and vascular supply to the legs and feet was undisturbed and deep tendon reflexes at the knees and ankles were within normal limits.  Plantar flexion at the ankles was not compromised and did not induce pain in the muscle compartments.  

Importantly, the examiner rendered a diagnosis of exercise-induced compartment syndrome with no residual effect, indicating some form of 
"disability", but it is very unclear what this is, exactly.

The critical question is whether the Veteran actually has a disability.  In this regard, it is important to note that this examination occurred while the Veteran was in service, therefore, the importance of this examination, and its results, cannot be underestimated, however, it is important for the Veteran to understand that credibility is a key factor in evaluating the Veteran's case, and he needs to provide accurate information regarding the nature and extent of his problems (if any).  A negative credibility determination would provide highly probative evidence against all of the Veteran's claims. 

The Board notes that subsequent to service, the Veteran has continued to report having pain in his right shin area.  Based upon the results of the April 2007 examination, wherein the Veteran was diagnosed as having exercise-induced compartment syndrome while still technically in service, and to clear up any discrepancy as to whether the Veteran does have a shin splint disorder, or some other problem, the Board is of the opinion that the Veteran should be afforded an additional VA examination to determine if he has right shin splints, and if so, whether they are related to his period of service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current right shin splint disorder (if any).  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file and note review in the report. 

All indicated tests and studies should be performed and all findings must be reported in detail.  The critical issue in this case is whether the Veteran has a "right shin" disability."   

Based on an objective review of the evidence, the examiner must offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran currently has a right skin disability (and, if so, whether it is etiologically related to the Veteran's period of active service).  The examiner must provide detailed rationale for these opinions.

2.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After completing the above development, readjudicate the remaining claim.  If the disposition remains unfavorable, furnish the Veteran and his representative with a supplemental statement of the case (SSOC), and afford the applicable opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


